Order modified by reducing the amount of alimony to $250 a month and the counsel fee to $1,500 and as so modified affirmed, without costs. It appears that the plaintiff is to some extent able to take care of herself during the pendency of the action and is in possession of certain securities and funds, which precludes a finding of necessity for an allowance of either a counsel fee or alimony in the amount granted at Special Term. (Rofrano v. Rofrano, 234 App. Div. 724.) The amount of the counsel fee here allowed includes disbursements necessary to protect the wife’s interests and is fixed on condition that the husband stipulate that the testimony before the official referee in respect of his assets, adduced in the interests of the wife, be read into the trial of this action in lieu of producing the witnesses heard by the official referee. Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ., concur.